Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 July 22, 2022

The Court of Appeals hereby passes the following order:

A22A1660. DAVID BROWN et al v. OSPREY COVE OWNERS’
    ASSOCIATION, INC.

      Osprey Cove Owners’ Association, Inc. (“Osprey Cove”) sued David Brown
and Tatiana Brown, and the Browns filed counterclaims. Osprey Cove filed a motion
to dismiss the counterclaims, which the trial court granted on April 27, 2022. The
Browns filed a notice of appeal from that order on June 9, 2022, and an amended
notice of appeal on June 13, 2022. Osprey Cove has filed a motion to dismiss the
appeal, arguing that it is untimely. We lack jurisdiction.
      Our review of the record reveals that Osprey Cove’s claims remain pending in
the trial court. Consequently, the Browns were required to use the interlocutory
appeal procedures – including obtaining a certificate of immediate review from the
trial court – to appeal the trial court’s order April 27, 2022 order. See OCGA § 5-6-34
(b); Boyd v. State, 191 Ga. App. 435, 435 (383 SE2d 906) (1989). Their failure to do
so deprives us of jurisdiction over this appeal, which is hereby DISMISSED. See
Bailey v. Bailey, 266 Ga. 832, 833 (471 SE2d 213) (1996). Osprey Cove’s motion to
dismiss is DENIED as MOOT.
                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         07/22/2022
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.